DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
With respect to the Applicant’s proposed interference counts 8 and 9, there is no interference because claims 104 and 106 depend from claim 99, which recites the limitation “wherein said DC-CC converter comprises two subconverters that share an inductor”.  Claims 46 and 48 of Ledenev, and the claims from which they depend, do not recite this limitation.  Therefore, there is no interference between claims 104 and 106, and claims 46 and 48 of Ledenev.
Drawings
The drawings were received on October 11, 2017, December 4, 2019, July 28, 2020, and September 8, 2021.  These drawings are acceptable.
Claim Objections
Claims 121-122 are objected to because of the following informalities:  Claim 121, line 2, “said first power string” lacks proper antecedent basis.  Claim 122, line 3, “said second power string” lacks proper antecedent basis.  Appropriate correction is required.
Claims 215-216, 218-219, 224, and 232 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 157-158, 160-161, 166 and 174, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1-8, 11-15, 17-20, 21-28, 31-33, 35-40, 59-66, 69-73, 75-78, 79-86, 89-91, 93-98, 99-108, 116-120, 123-124, 127-131, 133-136, 137-144, 147-149, 151-166, 174-182, 185-189, 191-194, 195-202, 205-207, and 209-214 allowed.
Claims 121-122, 217 and 220-223 are objected to because of informalities, or as dependent upon a base claim that has been objected to, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 11-15, and 17-20 are allowed because none of the prior art of record 
discloses or suggests a solar power system as recited in claim 1, in combination with the remaining claimed features.
	Claims 21-28, 31-33, and 35-40 are allowed because none of the prior art of record discloses or suggests a solar power system as recited in claim 21, in combination with the remaining claimed features.
	Claims 59-66, 69-73, and 75-78 are allowed because none of the prior art of record discloses or suggests a solar power system as recited in claim 59, in combination with the remaining claimed features.
	Claims 79-86, 89-91, and 93-98 are allowed because none of the prior art of record discloses or suggests a solar power system as recited in claim 79, in combination with the remaining claimed features.
	Claims 99-108 and 116 are allowed because none of the prior art of record discloses or suggests a solar power system as recited in claim 99, in combination with the remaining claimed features.
	Claims 117-120, 123-124, 127-131, and 133-136 are allowed, and claims 121-122 contain allowable subject matter, because none of the prior art of record discloses or suggests a system as recited in claim 117, in combination with the remaining claimed features.
	Claims 137-144, 147-149, and 151-156 are allowed because none of the prior art of record discloses or suggests a system as recited in claim 137, in combination with the remaining claimed features.
	Claims 157-166 and 174 are allowed because none of the prior art of record discloses or suggests a system as recited in claim 157, in combination with the remaining claimed features.
	Claims 175-182, 185-189, and 191-194 are allowed because none of the prior art of record discloses or suggests a system as recited in claim 175, in combination with the remaining claimed features.
	Claims 195-202, 205-207, and 209-214 are allowed because none of the prior art of record discloses or suggests a system as recited in claim 195, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 217 and 220-223 contain allowable subject matter because none of the 
prior art of record discloses or suggests a system as recited in claim 215, in combination with the remaining claimed features.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 24, 2022, with respect to the objections to the specification and drawings, and the rejections of claims 1-6, 13-15, 17-26, 33, 35-40, 59-64, 71-73, 75-84, 91, 93-98, 116-122, 129-131, 133-142, 149, 151-156, 175-180, 187-189, 191-200, 207 and 209-214 have been fully considered and are persuasive.  The objections and rejections of claims 1-6, 13-15, 17-26, 33, 35-40, 59-64, 71-73, 75-84, 91, 93-98, 116-122, 129-131, 133-142, 149, 151-156, 175-180, 187-189, 191-200, 207 and 209-214 have been withdrawn. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836